URBIGKIT, Justice,
specially concurring.
The significant cash asset which was divided in property settlement by the divorce decree was a civil rights award which appellant had received as the result of 42 U.S.C. § 1983 litigation from her employment. See Wren v. Spurlock, 798 F.2d 1313 (10th Cir.1986), cert. denied 479 U.S. 1085, 107 S.Ct. 1287, 94 L.Ed.2d 145 (1987). I have a concern about the resulting inequities and particularly so since I question apportionment of the civil rights award within what the Tenth Circuit Court of Appeals described to be “harm to [her], i.e., her mental problems and resulting loss of employment, [which] is not obviously divisible into * * * discrete portions * * Wren, 798 F.2d at 1323.
Recovery for personal injury sustained during marriage should be separate property. Moreno v. Alejandro, 775 S.W.2d 735 (Tex.App.1989). This includes mental pain and suffering. Johnson v. Holly Farms of Texas, Inc., 731 S.W.2d 641 (Tex.App.1987). It is only because of the complexities presented including pre-marriage lands owned by appellee and the period of the marriage itself within a decision to be addressed by the broad discretion provided to the trial court that I can find factual justification of a result which gives an appearance of unfairness to appellant. Overcast v. Overcast, 780 P.2d 1371 (Wyo.1989) and Sellers v. Sellers, 775 P.2d 1029 (Wyo.1989).
Even greater concern is created by inequality in child support obligations for the minor children of the parties where appel-lee, with receipt of a larger share of the entire divisible estate, was ordered to pay only $225 per month per child for two teenage daughters whose total maintenance will surely be substantially more than double that amount, although perhaps not the total for both of $1,600 per month requested by appellant. At the same time, while appellee is ordered to pay only $225 per month for each of his teenage daughters, he testified the support that he is providing for his adult son in college was about $800 per month.
The only possible justification for the divergence in support where each of the participants leave the marriage with a significant estate is by allocation of the family resources not only to the two minor children, but also to the college age son. Fairness in all of this perhaps can be extracted in further recognition that the monthly support payments for the daughters to the age of majority will only continue for about one and one-half years for one of the daughters and two and one-half years for the other. By that time, both parents may well have to contribute to concurrent education in college for all three children. See, however, Jennings v. Jennings, 783 P.2d 178 (Wyo.1989) Urbigkit, J., specially concurring.
*1167Within the variant responsibilities and factors presented and the wide discretion given to the trial court, I concur in the result of affirming the trial court. I remain unconvinced, however, that the equities in division of estate and assessed burden of child support are completely unchallengeable by the working mother. Connors v. Connors, 769 P.2d 336 (Wyo.1989).